DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single row of heat exchanger tubes (claims 7 and 8), plurality rows of heat exchanger tubes (claim 9), the four rows of heat exchanger tubes (claims 10 and 11), and the planes of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
position A (claim 1) and Position B (claim 1), .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (U.S. Patent Publication No. 2011/0120171, “Cho”).

Regarding Claim 1, Cho discloses a heat exchanger assembly for an air conditioner (fig 9), comprising: 
a first heat exchanger (see annotated fig 9 below); 

a third heat exchanger (334), arranged between the first heat exchanger and the second heat exchanger, wherein a first end of the third heat exchanger is connected to a position A of the first heat exchanger, and a second end of the third heat exchanger is connected to the position B of the second heat exchanger, and the position A is located between the first end and the second end of the first heat exchanger, and the position B is located between the first end and the second end of the second heat exchanger (as the connections A and B extend the entire lengths of the heat exchangers).

    PNG
    media_image1.png
    715
    666
    media_image1.png
    Greyscale


Regarding Claim 2, Cho further discloses wherein the first heat exchanger and the second heat exchanger have the same structure (see annotated fig 9 above).

Regarding Claim 3, Cho further discloses wherein a distance from the position A to the first end of the first heat exchanger is y, a distance from the position A to the second end of the first heat exchanger is x, and 1:7<x:y<1:5 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 4, Cho further discloses wherein x:y=1:6 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 5, Cho further discloses wherein the distance from a position B to the first end of the second heat exchanger is b, and a distance from the position B to the second end of the second heat exchanger is a, and 1:7<a:b<1:5 (as the connections A and B extend the entire lengths of the heat exchangers).

Regarding Claim 6, Cho further discloses wherein a:b=1:6 (as the connections A and B extend the entire lengths of the heat exchangers). 

Regarding Claim 9, Cho further discloses wherein the first heat exchanger and/or the second heat exchanger consist/consists of a plurality of rows of a plurality of heat exchange tubes (as evident in figure 4). 

Regarding Claim 12, Cho further discloses wherein a plane where the third heat exchanger (334) is located is arranged opposite to an opening between the second end of the 

    PNG
    media_image2.png
    715
    666
    media_image2.png
    Greyscale

Regarding Claim 13, Cho further discloses an air conditioner, comprising a heat exchanger assembly according to claim 1 (¶0020).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 1 above, and further in view of Sullivan (U.S. Patent No. 5,199,276).

Regarding Claim 7, Cho discloses all previous claim limitations. However, Cho does not explicitly disclose wherein the third heat exchanger consists of a single row of a plurality of heat exchange tubes. Sullivan, however, discloses a heat exchanger (12) which consist of a single row of tubes (see fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho to have the third heat exchanger consist of single row of tubes in order to optimize the heat exchange efficiency of the heat exchanger. 

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Sullivan as applied to claim 7 above, and further in view of Viklund et al. (U.S. Patent Publication No. 2007/0215333, “Viklund”).

Regarding Claim 8, the combination of Cho and Sullivan discloses all previous claim limitations. However, they do not explicitly disclose wherein a diameter of the single row of the plurality of heat exchange tubes is in a range of 5 mm to 7.94 mm. Viklund, however, discloses a heat exchanger wherein a heat exchanger tube has a diameter of 6mm (¶0063). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho, as modified, to have the tubes have a 6mm diameter such as taught by Viklund in order to optimize the flow through the heat exchanger. 

9.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho as applied to claim 9 above, and further in view of Larinoff (U.S. Patent No. 4,926,931).

Regarding Claim 10, Cho discloses all previous claim limitations. However, Cho does not explicitly disclose wherein the first heat exchanger and/or the second heat exchanger consist/consists of four rows of the plurality of heat exchange tubes. Larinoff, however, discloses a heat exchanger (fig 4 and fig 5) which consist of four row of heat exchanger tubes. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Cho to have the first and second heat exchangers consist of four rows of the plurality of heat exchange tubes in order to optimize the heat exchange of the heat exchangers, 

10.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho and Larinoff as applied to claim 10 above, and further in view of Kirchner et al. (U.S. Patent Publication No. 2015/0053379, “Kirchner”).

Regarding Claim 11, the combination of Cho and Larinoff discloses all previous claim limitations. However, they do not explicitly disclose wherein a diameter of each of the four rows of the plurality of heat exchange tubes is in a range of 7 mm to 9.52 mm. Kirchner, however, 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763